IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-22-00244-CR
                                  No. 10-22-00245-CR

CHRISTOPHER JOHN LONGAZEL,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                           From the 66th District Court
                                Hill County, Texas
                        Trial Court Nos. F168-22 & F169-22


                           MEMORANDUM OPINION


       Christopher Longazel attempts to appeal his convictions for possession of a

controlled substance. The certificate of right to appeal in each cause number indicates

that this is a plea bargain case and that Longazel waived his right to appeal. Because the

trial court’s certificate of right of appeal that Longazel signed indicates that Longazel has

no right to appeal and has waived his right to appeal, this appeal must be dismissed. See

TEX. R. APP. P. 25.2(d); (“The appeal must be dismissed if a certification that shows the
defendant has the right of appeal has not been made a part of the record under these

rules.”); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (plea bargain); Monreal

v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003 (waiver of appeal).

        Accordingly, the appeals are dismissed.




                                                  STEVE SMITH
                                                  Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeals dismissed
Opinion delivered and filed August 3, 2022
Do not publish
[CR25]




Longazel v. State                                                                      Page 2